The opinion of the court was delivered by
Van Syckel, J.
The question in this case is how a bond secured by mortgage upon lands, payable at' the death of a person therein named, shall be assessed for taxation.
This question was before this court in the case of Wyckoff v. Jones, 10 Vroom 650, and more recently in Crispin v. Van Syckel, 20 Vroom 366. The rule adopted is that the mortgagee shall be assessed only for the true value of his interest, to-be ascertained by the table of mortality, upon expectancy of life of the person at whose death the principal is payable.
This is the rule which must govern this case. The computation will be made according to the rules of the Court of Chancery, and the assessment will stand against the relatorsfor the amount so found, and as to the surplus it is set aside^